Citation Nr: 0119493	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to a higher rating for a service-connected right 
thumb disability, currently evaluated as 10 percent 
disabling.  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to January 
1999.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which granted service 
connection and a 10 percent rating for a right thumb 
disability, characterized as residuals of a right thumb UCL 
reconstruction with palmaris longus graft.  

In May 2001, the veteran testified at a hearing in 
Washington, D.C., conducted by the undersigned Member of the 
Board who was designated by the Chairman to conduct that 
proceeding.  



REMAND

In this case, the RO in a September 1999 decision granted 
service connection for residuals of a right thumb UCL 
reconstruction with palmaris longus graft.  The RO assigned a 
10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5309, for injury to Muscle Group (MG) IX, 
which includes the intrinsic muscles of the hand.  This 
Diagnostic Code provides that such injury is rated on 
limitation of motion.  

The RO's decision was based in part on a June 1999 VA 
examination.  On that examination, it was noted that the 
veteran was currently in the police academy and that he was 
not having problems with his right thumb except for some 
minor decrease in range of motion.  The only objective 
findings on the examination were an unsightly scar, which 
measured 5 cm. on the posterior aspect of the thumb, and a 
normal X-ray study of the right hand.  

The pertinent diagnosis was that of status post repair of the 
right thumb with limited range of motion and an unsightly 
scar.  

In a October 1999 letter, the veteran argued that he clearly 
indicated to the VA examiner that his right thumb was 
bothering him.  He contended that his thumb swelled and was 
painful.  He also stated that he was in the police academy 
and his right thumb impaired him while doing push-ups and 
during gun drills.  

In an April 2000 statement, he claimed his right thumb 
disability was a severe functional impairment, with very 
limited motion and pain in the joint every morning.  He also 
stated he was a police officer and that his thumb made it 
difficult for him to properly use his weapon or to write for 
a period of time.  

At his May 2001 hearing, the veteran reiterated the above-
stated contentions.  He also stated his thumb was mostly 
locked in one position; that it remained swollen near the 
knuckle; that it caused him various problems on his job as a 
police officer; that he took pain medication for his thumb; 
that during reconstructive surgery on his right thumb in 
service tendons were taken out of his wrist which now felt 
very weak; and that the scar on his thumb was very tender.  

After reviewing the claims file, to include the VA 
examination and veteran's contentions, the Board finds that 
the clinical findings on the VA examination are incomplete 
for the purpose of fully evaluating the veteran accurately 
under the appropriate rating criteria.  

The VA examiner did not identify all muscle groups affected 
by the veteran's service-connected right thumb disability 
(e.g., whether there was any residual wrist impairment from 
the reconstructive surgery on the right thumb), perform any 
limitation of motion studies, determine whether there was any 
additional limited motion or other functional impairment 
during use or flare-ups (pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995)), or note whether the right thumb surgical 
scar was symptomatic.  

In light of the foregoing, the Board finds that a new VA 
examination is warranted, in order to determine the extent 
and severity of the veteran's service-connected right thumb 
disability.  

Prior to the new examination, any recent treatment records 
pertaining to the veteran's right thumb should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required with respect to the claim for a higher 
rating for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for a right thumb 
disability since his June 1999 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
ascertain the current severity of his 
service-connected right thumb disability.  
The claims folder should be made 
available to the doctor for review.  All 
indicated testing should be performed, 
including x-rays and range of motion 
studies.  The doctor should identify all 
muscle groups affected by the veteran's 
service-connected right thumb disability 
and determine whether there was any wrist 
muscle impairment as a result of the 
reconstructive surgery on the right thumb 
in service.  The doctor should also note 
whether the residual scar on the 
veteran's right thumb is tender and 
painful on objective demonstration.  All 
clinical findings should be reported in 
detail and should include a discussion of 
(1) any painful motion, instability, and 
degree of residual weakness, and (2) how 
such (if found) impact on the function of 
the right hand under the ordinary 
conditions of daily life including 
employment.  A complete rationale for all 
opinions expressed should be provided.  

3.  After the foregoing development has 
been completed, the RO should review the 
claim for a higher rating for a right 
thumb disability, to include 
consideration of DeLuca, supra.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims and 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then the 
veteran should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


